Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawing
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(2) because the English alphabet is not adequately used.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 9-10 and 13 are objected to because of the following informalities:  

           b. In claims 13, line 1, “characterized in that” should read “wherein”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recite the limitation “the direction" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recite the limitation “the rotational movement" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
Step 2A: Prong 1
To clarify the identified abstract idea in claim 1, the pertinent portion pertaining to the abstract idea is bolded:
1. A method for determining the direction of travel of a vehicle comprising: measuring a longitudinal acceleration of the vehicle with a first sensor establishing the rotational movement of a wheel of the vehicle with at least one second sensor; 
receiving an acceleration signal containing acceleration information from the first sensor; 
filtering the acceleration signal, resulting in a modified acceleration signal; and determining the direction of travel of the vehicle based on the modified acceleration signal and on an output signal of the second sensor.  
Note that “measuring a longitudinal acceleration of the vehicle with a first sensor establishing the rotational movement of a wheel of the vehicle with at least one second sensor” and “receiving an acceleration signal containing acceleration information from the first sensor” are insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d).1 and 2106.05(g)). 
Step 2A: Prong 2
The sensors and vehicle are additional elements. The limitations of “filtering the acceleration signal, resulting in a modified acceleration signal” and  “determining the direction of travel of the vehicle based on the modified acceleration signal and on an output signal of the second sensor,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “filtering the acceleration signal, resulting in a modified acceleration signal” in the context of this claim may encompass manually calculating the value of filter parameter of each acceleration signal to acquire the modified acceleration signal. Similarly, the limitation of “determining the direction of travel of the vehicle based on the modified acceleration signal and on an output signal of the second sensor”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determining” in the context of this claim may encompass the user performing calculations regarding the direction of travel of the vehicle based on the .
This judicial exception is not integrated into a practical application. In particular, the specification details use of a generic computing unit to perform the method–using a processor to perform filtering and determining steps. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of mathematical calculations, i.e., the filtering and determining steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. There is no showing of integration into a practical application such as an improvement to the functioning of a computer, or to any other technology or technical field, or use of a particular machine. Further, the additional elements of sensors and vehicle are recited at a high-level of generality. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea.   
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using a processor to perform filtering and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception 
Regarding claims 2-19, the limitations are further directed to an abstract idea, as described in claim 1. For the reasons described above with respect to claim 1, the judicial exceptions are not meaningfully integrated into a practical application, or amount to significantly more than the abstract idea.  Therefore, claims 2-19 are also not patent eligible.
Regarding claim 14, the mere nominal recitation of a system for determining the direction of travel of a vehicle does not take the claim out of the mental process grouping. Thus, the claim recites an abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berkner et al. (EP 1972888 B1, hereinafter referred to as “Berkner”).
Regarding claim 1, Berkner discloses a method for determining the direction of travel of a vehicle comprising: measuring a longitudinal acceleration of the vehicle with a first sensor establishing the rotational movement of a wheel of the vehicle with at least one second sensor (page 3, lines 51-53: in Fig. 1 schematically a motor vehicle 1 with a device 2 for determining the slope of a substrate of the motor vehicle 1 is shown. The device 2 for determining the gradient comprises a longitudinal acceleration sensor 3. The longitudinal acceleration sensor 3 supplies a longitudinal acceleration signal, which represents a longitudinal acceleration of the motor vehicle 1 along a longitudinal axis 4; page 4, lines 49- 51: in Fig. 2 is a schematic flow diagram of a method for determining the slope of a subsurface of a motor vehicle. First, a longitudinal acceleration signal measured by a longitudinal acceleration sensor 21 is detected. Subsequently, a vehicle motion signal representing vehicle motion is detected); receiving an acceleration signal containing acceleration information from the first sensor (page 4, lines 49- 51); filtering the acceleration signal, resulting in a modified acceleration signal (page 4, lines 57-58: in order to correct the longitudinal acceleration signal of the longitudinal acceleration sensor with respect to an installation position deviation 26, the longitudinal acceleration signal is filtered by means of a low-pass filter 27); and determining the direction of travel of the vehicle based on the modified acceleration signal and on an output signal of the second sensor (page 5, lines 2-7: from the corrected longitudinal acceleration signal, the arc sine is determined 29, which is a measure of the slope of the ground. The thus determined slope is output and / or provided 30… The slope can be used in conjunction with the engaged gear to predict a direction of travel reliably in many cases).  
Regarding claim 2, Berkner discloses that the filtering of the acceleration signal comprises a lowpass filtering (page 4, lines 57-58: see claim 1 above).  
Regarding claim 3, Berkner discloses that during the determination of the direction of travel of the vehicle, the difference is calculated between the acceleration signal provided by the first sensor or derived therefrom and the lowpass-filtered acceleration signal and, based on the sign of the result of the calculated difference, the direction of travel is determined (page 4, lines 58-60: the longitudinal acceleration signal is filtered by means of a low-pass filter 27. This results in a mounting position offset, which is subtracted from the measured longitudinal acceleration signal 28. Alternatively or additionally, the longitudinal acceleration sensor during its installation with respect to a through the mounting position caused acceleration offsets be calibrated or be; page 5, lines2-8: From the corrected longitudinal acceleration signal, the arc sine is determined 29, which is a measure of the slope of the ground…The slope can be used in conjunction with the engaged gear to predict a direction of travel reliably in many case).  
Regarding claim 4, Berkner discloses that during the determination of the direction of travel of the vehicle, the lowpass-filtered acceleration signal and the acceleration signal provided by the first sensor or derived therefrom are compared (page 4, lines 59-60: the longitudinal acceleration sensor during its installation with respect to a through the mounting position caused acceleration offsets be calibrated or be).  
Regarding claim 5, Berkner discloses that during the determination of the direction of travel of the vehicle, the deviation between the acceleration signal provided by the first sensor or derived therefrom and the lowpass-filtered acceleration signal is determined (page 4, lines 57-59: in order to correct the longitudinal acceleration signal of the longitudinal acceleration sensor with respect to an installation position deviation 26, the longitudinal acceleration signal is filtered by means of a low-pass filter 27. This results in a mounting position offset, which is subtracted from the measured longitudinal acceleration signal 28).  
Regarding claim 14, Berkner discloses a system for determining the direction of travel of a vehicle, comprising: 14201902210a first sensor for measuring a longitudinal acceleration of the vehicle (page 3, lines 51-53: see claim 1 above); at least one second sensor for establishing the rotational movement of a wheel of the vehicle, a processor with instructions configured for (page 3, lines 51-53: see claim 1 above): receiving an acceleration signal containing acceleration information from the first sensor (page 4, lines 49- 51: see claim 1 above); filtering the acceleration signal, resulting in a modified acceleration signal (page 4, lines 57-58: see claim 1 above); determining the direction of travel of the vehicle based on the modified acceleration signal and based on the output signal of the second sensor (page 5, lines 2-7: see claim 1 above).  
Regarding claim15, Berkner discloses a lowpass filter for the filtering of the acceleration signal (page 4, lines 57-58: see claim 1 above).  
page 4, lines 58-60: see claim 3 above; page 5, lines2-8: see claim 3 above).  
Regarding claim 17, Berkner discloses that where the processor has further instructions for comparing the lowpass-filtered acceleration signal and the acceleration signal provided by the first sensor or derived therefrom (page 4, lines 58-60: see claim 3).  
Regarding claim 18, Berkner discloses where the processor has further instructions for determining the deviation between the acceleration signal provided by the first sensor or derived therefrom and the lowpass-filtered acceleration signal (page 4, lines 57-59: see claim 5 above).  
Regarding claim 20, Berkner discloses a vehicle comprising: a first sensor for measuring a longitudinal acceleration of the vehicle (page 3, lines 51-53: see claim 1 above); 15201902210 at least one second sensor for establishing the rotational movement of a wheel of the vehicle, a processor with instructions configured for: receiving an acceleration signal containing acceleration information from the first sensor (page 4, lines 49- 51: see claim 1 above); filtering the acceleration signal, resulting in a modified acceleration signal; determining the direction of travel of the vehicle based on the modified acceleration signal and based on the output signal of the second sensor (page 4, lines 57-58: see claim 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Berkner in view of Hermann (EP 1173350 B1, hereinafter referred to as “Hermann”).
Regarding claim 6, Berkner teaches all the limitation of claim 1. Berkner does not teach that the filtering of the acceleration signal comprises a filtering by a band-stop filter.  However, Hermann teaches the filtering of the acceleration signal comprises a filtering by a band-stop filter (page 3, lines 39-40: the controller 9 further includes a band stop filter 12, the input side as well as the band-pass filter 10 to the Connecting line 8 is connected and thus the analog Sensor signal is received; page 3, lines 42-40: at the exit of the Band-stop filter is thus issued an interference signal 13, the for the received interfering signal components and thus for the Quality of the useful signal 11 is representative. These noise components can either through the sensor 2 itself or in the transmission on the connecting line 8 through Interferences are caused). It would have been obvious ordinary skill in the art before the effective filing date of the claimed invention to have modified Berkner to include the teaching of Hermann to provide that the filtering of the 
Regarding claim 11, Berkner teaches all the limitation of claim 1. Berkner does not teach that the filtering of the acceleration signal comprises multiple consecutive filtering steps, and a first filtering step by a band-stop filter and a second filtering step, in which the signal is filtered by a lowpass filter following the filtering by the band-stop filter.  However, Hermann teaches that the filtering of the acceleration signal comprises multiple consecutive filtering steps, and a first filtering step by a band-stop filter and a second filtering step, in which the signal is filtered by a lowpass filter following the filtering by the band-stop filter (page 3, lines 42-47: at the exit of the Band-stop filter is thus issued an interference signal 13, the for the received interfering signal components and thus for the Quality of the useful signal 11 is representative. These noise components can either through the sensor 2 itself or in the transmission on the connecting line 8 through Interferences are caused. The control device 9 comprises a not shown Rectifier to which the noise signal 13 is supplied, and the the rectified output signal to a low pass filter for Low pass filtering gives off).  It would have been obvious ordinary skill in the art before the effective filing date of the claimed invention to have modified Berkner to include the teaching of Hermann to provide the filtering of the acceleration signal comprises multiple consecutive filtering steps, and a first filtering step by a band-stop filter and a second filtering step, in which the signal is filtered by a lowpass filter following the filtering by the band-stop filter in order to have an improved signal-to-noise ratio during further processing (page 2, line 21).
page 5, lines 2-7: see claim 1 above). It would have been obvious ordinary skill in the art before the effective filing date of the claimed invention to have modified Berkner to include the teaching of Hermann to provide the direction of travel of the vehicle is determined as a function of the temporal progress of the output signal of the second sensor in order to have an improved signal-to-noise ratio during further processing (page 2, line 21).
Regarding claim 13, Berkner teaches all the limitation of claim 1. Berkner does not teach that the direction of travel of the vehicle is determined immediately following the receipt of an edge of the output signal of the second sensor.  However, Hermann teaches that the direction of travel of the vehicle is determined immediately following the receipt of an edge of the output signal of the second sensor (page 4, lines 49- 51: see claim 1 above; page 4, lines 51-52: the vehicle motion signal includes Radimpulssignale that are generated upon rotation of at least one wheel of the motor vehicle). It would have been obvious ordinary skill in the art before the effective filing date of the claimed invention to have modified Berkner to include the teaching of Hermann to provide the direction of travel of the vehicle is determined immediately following the receipt of an edge of the output signal of the second sensor in order to have an improved signal-to-noise ratio during further processing (page 2, line 21).
page 3, lines 39-40: claim 6 above). It would have been obvious ordinary skill in the art before the effective filing date of the claimed invention to have modified Berkner to include the teaching of Hermann to provide the band-stop filter for filtering of the acceleration signal in order to have an improved signal-to-noise ratio during further processing (page 2, line 21).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Berkner in view of Hermann further in view of Okita et al. (US 8,843,272 B2, hereinafter referred to as “Okita”).
Regarding claim 7, Berkner in view of Hermann teaches all the limitation of claim 6.  Berkner and Hermann do not specifically teach that the band-stop filter filters out a frequency band which comprises the vibration frequency of the vehicle following a deceleration or acceleration process.  However, Okit teaches that the band-stop filter filters out a frequency band which comprises the vibration frequency of the vehicle following a deceleration or acceleration process (col. 8, line 34-39: FIG. 3 is a graph showing an example of the relation between time and acceleration in the back and forth direction of the vehicle. In FIG. 3, solid line shows the relation between time and acceleration (mass position) in the back and forth direction of the vehicle calculated using the time and the vibration model).  It would have been obvious ordinary skill in the art before the effective filing date of the claimed invention to have modified Berkner in view of Hermann to include the teaching of Okit to provide the band-stop filter filters out a frequency band which comprises the vibration frequency of 
Regarding claim 8, Berkner in view of Hermann and Okit teaches all the limitation of claim 6, in addition, Herrmann teaches the band-stop filter has a transfer function inversely to the model of the vehicle (page 2. lines 27-30: preferably, this is intended for the wanted signal component Filter a band-pass filter so that both low-frequency than Also high-frequency noise components are suppressed. The second, provided for the spurious signal components filter preferably a band stop filter, which the Nutzsignalkomponenten suppressed and its filter curve (frequency response) in a preferred Embodiment substantially complementary to that the bandpass filter runs). Hermann fails to teach that the band-stop filter has a transfer function inversely to the mass-spring-damper model of the vehicle.  However, Okit teaches that the band-stop filter has a transfer function inversely to the mass-spring-damper model of the vehicle (col. 8, line 34-39: see claim 7 above; col. 9, lines18-22: in order to obtain the movement of the head so as to be close to an actual movement, values of m and k are set so that the value of the specific frequency is set in a range of 0.2 to 0.5 Hz). It would have been obvious ordinary skill in the art before the effective filing date of the claimed invention to have modified Berkner to include the teaching of Hermann and Okit to provide the band-stop filter has a transfer function inversely to the mass-spring-damper model of the vehicle in order to have an improved signal-to-noise ratio during further processing (see Hermann, page 2, line 21) and precisely determine the driving operation state of the vehicle (see Okit, col. 1, lines 58-59).
s 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Berkner in view of Hermann further in view of Okita further in view of  Lu et al. (US 6,107,767, hereinafter referred to as “Lu”).
Regarding claim 9, Berkner in view of Hermann and Okit teaches all the limitation of claim 8.  Berkner, Hermann and Okit do not specifically disclose that the band-stop filter has a transfer function as follows:                 
                    G
                    =
                    
                        
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                            
                                
                                    s
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    a
                                
                                
                                    1
                                
                            
                            s
                            +
                            
                                
                                    a
                                
                                
                                    0
                                
                            
                        
                        
                            
                                
                                    b
                                
                                
                                    1
                                
                            
                            s
                            +
                            
                                
                                    b
                                
                                
                                    0
                                
                            
                        
                    
                    .
                    
                        
                            1
                        
                        
                            
                                
                                    T
                                
                                
                                    a
                                    d
                                    d
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    2
                                    T
                                
                                
                                    a
                                    d
                                    d
                                
                            
                            s
                            +
                            1
                        
                    
                
            ; and wherein the following applies:                  
                    
                        
                            a
                        
                        
                            2
                        
                    
                    =
                    
                        
                            1
                        
                        
                            
                                
                                    ω
                                
                                
                                    0
                                
                                
                                    2
                                
                            
                        
                    
                    ;
                     
                    
                        
                            a
                        
                        
                            1
                        
                    
                    =
                    
                        
                            2
                            D
                        
                        
                            
                                
                                    ω
                                
                                
                                    0
                                
                            
                        
                    
                    ;
                     
                    
                        
                            a
                        
                        
                            0
                        
                    
                    =
                    1
                    ;
                     
                    
                        
                            b
                        
                        
                            1
                        
                    
                    =
                    
                        
                            2
                            D
                        
                        
                            
                                
                                    ω
                                
                                
                                    0
                                
                            
                        
                    
                    ;
                     
                    
                        
                            b
                        
                        
                            0
                        
                    
                    =
                    1
                
            . However, Lu teaches that the band-stop filter has a transfer function as follows:                  
                    G
                    =
                    
                        
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                            
                                
                                    s
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    a
                                
                                
                                    1
                                
                            
                            s
                            +
                            
                                
                                    a
                                
                                
                                    0
                                
                            
                        
                        
                            
                                
                                    b
                                
                                
                                    1
                                
                            
                            s
                            +
                            
                                
                                    b
                                
                                
                                    0
                                
                            
                        
                    
                    .
                    
                        
                            1
                        
                        
                            
                                
                                    T
                                
                                
                                    a
                                    d
                                    d
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    2
                                    T
                                
                                
                                    a
                                    d
                                    d
                                
                            
                            s
                            +
                            1
                        
                    
                
            ; and wherein the following applies:                  
                    
                        
                            a
                        
                        
                            2
                        
                    
                    =
                    
                        
                            1
                        
                        
                            
                                
                                    ω
                                
                                
                                    0
                                
                                
                                    2
                                
                            
                        
                    
                    ;
                     
                    
                        
                            a
                        
                        
                            1
                        
                    
                    =
                    
                        
                            2
                            D
                        
                        
                            
                                
                                    ω
                                
                                
                                    0
                                
                            
                        
                    
                    ;
                     
                    
                        
                            a
                        
                        
                            0
                        
                    
                    =
                    1
                    ;
                     
                    
                        
                            b
                        
                        
                            1
                        
                    
                    =
                    
                        
                            2
                            D
                        
                        
                            
                                
                                    ω
                                
                                
                                    0
                                
                            
                        
                    
                    ;
                     
                    
                        
                            b
                        
                        
                            0
                        
                    
                    =
                    1
                
             (col. 16, lines 27-53: the notch filter 200 functions to shape the frequency response of the motor current controller within its control bandwidth… ωn1, ωn2 are the frequencies close to the notch and the ratio of the damping factors ζ1 and ζ2 define the depth of the notch. In the present embodiment, ωn1 =ωn2 =2100. 2 π, ζ1=0.1 and ζ2=0.6 providing about 15 dB of rejection).  Although Lu does not explicitly teaches the claimed equation, it would have been obvious to rearrange the equation shown in Fig. 2, since it only requires routine skill in the art to rearrange the equation in different form.  It would have been obvious ordinary skill in the art before the effective filing date of the claimed invention to have modified Berkner in view of Hermann and Okit to include the teaching of Lu to provide the band-stop filter has a transfer function as follows:                  
                    G
                    =
                    
                        
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                            
                                
                                    s
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    a
                                
                                
                                    1
                                
                            
                            s
                            +
                            
                                
                                    a
                                
                                
                                    0
                                
                            
                        
                        
                            
                                
                                    b
                                
                                
                                    1
                                
                            
                            s
                            +
                            
                                
                                    b
                                
                                
                                    0
                                
                            
                        
                    
                    .
                    
                        
                            1
                        
                        
                            
                                
                                    T
                                
                                
                                    a
                                    d
                                    d
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    2
                                    T
                                
                                
                                    a
                                    d
                                    d
                                
                            
                            s
                            +
                            1
                        
                    
                
            ; and wherein the following applies:                  
                    
                        
                            a
                        
                        
                            2
                        
                    
                    =
                    
                        
                            1
                        
                        
                            
                                
                                    ω
                                
                                
                                    0
                                
                                
                                    2
                                
                            
                        
                    
                    ;
                     
                    
                        
                            a
                        
                        
                            1
                        
                    
                    =
                    
                        
                            2
                            D
                        
                        
                            
                                
                                    ω
                                
                                
                                    0
                                
                            
                        
                    
                    ;
                     
                    
                        
                            a
                        
                        
                            0
                        
                    
                    =
                    1
                    ;
                     
                    
                        
                            b
                        
                        
                            1
                        
                    
                    =
                    
                        
                            2
                            D
                        
                        
                            
                                
                                    ω
                                
                                
                                    0
                                
                            
                        
                    
                    ;
                     
                    
                        
                            b
                        
                        
                            0
                        
                    
                    =
                    1
                
             in order to filter the error command signal and provide a filtered command signal (col. 3, lines 18-20).
Regarding claim 10, Berkner in view of Hermann and Okit teaches all the limitation of claim 9.  Berkner, Hermann, and Okit do not specifically teach that the parameters are selected as follows:                 
                    D
                    =
                    0.2
                    ,
                     
                     
                    
                        
                            ω
                        
                        
                            0
                        
                    
                    =
                    2
                    *
                    π
                    *
                    2.5
                     
                    H
                    z
                    a
                    n
                    d
                
                             
                    
                        
                            T
                        
                        
                            a
                            d
                            d
                        
                    
                    =
                    0.04
                    s
                    .
                     
                
             However, Lu teaches that the parameters are selected as follows:                 
                    D
                    =
                    0.2
                    ,
                     
                     
                    
                        
                            ω
                        
                        
                            0
                        
                    
                    =
                    2
                    *
                    π
                    *
                    2.5
                     
                    H
                    z
                    a
                    n
                    d
                
                             
                    
                        
                            T
                        
                        
                            a
                            d
                            d
                        
                    
                    =
                    0.04
                    s
                
             (col. 16, lines 27-53: see claim 7 above).  Lu does not explicitly teach the parameters.  However, as explained in MPEP 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitation (determining, from the parameters of band stop filter transfer function, the best design model from the mass-spring-damper model) as a result of routine optimization of the result effective variable of a parameter of band stop filter transfer function in an effort to increase accuracy and reliability. It would have been obvious ordinary skill in the art before the effective filing date of the claimed invention to have modified Berkner in view of Hermann and Okit to include the teaching of Lu to provide the parameters are selected as follows:                 
                    D
                    =
                    0.2
                    ,
                     
                     
                    
                        
                            ω
                        
                        
                            0
                        
                    
                    =
                    2
                    *
                    π
                    *
                    2.5
                     
                    H
                    z
                    a
                    n
                    d
                
                             
                    
                        
                            T
                        
                        
                            a
                            d
                            d
                        
                    
                    =
                    0.04
                    s
                
             in order to filter the error command signal and provide a filtered command signal (col. 3, lines 18-20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                            

/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858